          Case 1:18-cv-10129-FDS Document 63 Filed 07/13/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 UNION OF CONCERNED SCIENTISTS,
 et al.,


                    Plaintiffs,

         v.                                             Case No. 18-cv-10129 (FDS)

 ANDREW WHEELER, in his official capacity
 as Administrator of the Environmental
 Protection Agency, et al.,

                    Defendants.


      CONSENT MOTION FOR THIRD EXTENSION OF TIME TO RESPOND TO
                            COMPLAINT

       Defendants hereby move for an extension of their deadline to respond to the Complaint,

ECF No. 1, to August 14, 2020. Counsel for Plaintiffs represented that they consent to the relief

requested.

       The deadline to respond is currently set for July 13, 2020. See Electronic Order (June 29,

2020), ECF No. 61.       The Parties have tentatively agreed to voluntary dismissal of these

proceedings but have not yet agreed on the form of a stipulation of dismissal. In light of the

Parties’ tentative agreement, the Court has ordered that a notice of dismissal be filed by August 5,

2020 and, if no notice is filed, has set a status conference for August 7, 2020. See Electronic

Clerk’s Notes (July 6, 2020), ECF No. 62. In order to avoid any further requests for extension

while the Parties negotiate the potential end of these proceedings, Defendants request an extension

of the answer deadline until one week after the status conference currently set. This is Defendants’

third request for extension of time of this deadline.
          Case 1:18-cv-10129-FDS Document 63 Filed 07/13/20 Page 2 of 2



        For the foregoing reasons, Defendants respectfully request that this Motion be granted

and that the deadline for Defendants to respond to the Complaint be extended until August 14,

2020.

Dated: July 13, 2020                          Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General, Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director, Federal Programs Branch

                                              /s/ James Powers
                                              JAMES R. POWERS (TX Bar No. 24092989)
                                              Trial Attorney
                                              Federal Programs Branch
                                              U.S. Department of Justice, Civil Division
                                              1100 L Street, NW
                                              Washington, DC 20005
                                              Telephone: (202) 353-0543
                                              Email: james.r.powers@usdoj.gov

                                              Counsel for Defendants


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, I electronically filed the foregoing Motion with the
Clerk of the Court by using the CM/ECF system. Notice of this filing will be sent via email to all
parties by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s CM/ECF System.


                                              /s/ James Powers
                                              JAMES POWERS
